For more than half a century this court with reasonable uniformity, has adopted the view of the prima facie statute as restated by this court in the case of Alabama  V.R. Co. v. Thornhill, 106 Miss. 387, 63 So. 674. The exceptions or departures from the rule have been noted in the main opinion.
The prima facie statute, appearing as section 1059 of the Code of 1880 was first construed by this court in the case of Chicago, St. Louis  New Orleans R. Co. v. Packwood, 59 Miss. 280, wherein Chief Justice CHALMERS said:
"Section 1059 of the Code of 1880 provides that where satisfactory proof has been made of injury to person or property by the running of the locomotives of a railroad company, it shall be prima facie evidence of negligence on the part of a railroad company. This, of course throws on the company when sued, andwhen such evidence has been adduced, the burden of rebutting thispresumption and of establishing by evidence that there has beenno negligence on the part of its employees." (Italics ours.)
In the case of Kansas City, M.  B.R. Co. v. Doggett, 67 Miss. 250, 7 So. 278, this part of an instruction was assigned as error in this court: "If upon this point, as to exercise of reasonable care and diligence by defendant, the weight of evidence and credibility of witnesses is equally balanced, then the law is for the plaintiff, and the jury must so find." *Page 118 
Chief Justice WOODS there said: "The fourth instruction for plaintiff was not improperly given. The evidence of the witness Box shows that the tracks of these animals were seen, directly after the injuries, running down the track, for about 300 feet, to the trestle, where they were caught. The counsel for appellant insists that the witness did not mean this. We can only reply that, as it is so written in the record, we feel bound to adhere to it, and to give it its natural meaning. In view of this testimony, the instruction rightfully submitted the settlement of the discrepancy to the jury." And the first syllabus fully sustained and reinforces the declaration in the opinion and the previous announcement in the Packwood and other cases.
This court reversed one case at the instance of the appellant, a plaintiff in the court below, because the trial court had refused to instruct the jury that the prima facie statute applied therein and thereto when there was conflict in the evidence as to how the injury occurred. In Hollingshed v. Yazoo  M.V.R. Co.,99 Miss. 469, 55 So. 40, 41, Judge ANDERSON, as the organ of the court, used this language:
"By instruction No. 5, refused by the court, the appellant sought to avail himself of section 1985, Code of 1906, which provides that `proof of injury inflicted by the running of the locomotives or cars' shall make out a prima facie case of negligence. The appellant was clearly entitled to the benefit of this statute. He was injured by the running of appellee's locomotive. There is no dispute about that. The statute applies, regardless of whether the facts attending the injury are in evidence or not. In the V.  M.R. Co. v. Phillips, 64 Miss. 693, 2 So. 537, the court said: `The statute was enacted to meet cases where the manner of the injury inflicted is not known to others than the employees of the railroad company; but it is equally applicable where a cloud of *Page 119 
witnesses see the injury. It is not needed there, it is true; but it is not error to invoke it, for the law affects the railroad company with liability, prima facie, in every case of injury inflicted by the running of its locomotives or cars. If the evidence showing the injury inflicted rebuts the presumption, well; but, if it does not, the presumption created by law from the fact of the injury in this mode is to stand and control.' It was, therefore, error to refuse this instruction."
As I see it, the mischief found by the majority of my brethren as to rules 5 and 6 of the Thornhill case flowed from the pen of Mr. Justice CAMPBELL in 1887, above quoted from the Phillips case. If mischievous it is, it has stood out like a mountain peak, although consistently and continuously assaulted by the railroad companies through their well-chosen attorneys in this court. It stands out as clearly as the noonday sun on an unclouded day.
No new mischief has arisen, and my position in opposing this sudden and drastic change in a fixed rule of law brings to mind the injunction of Holy Writ, found in Proverbs, 22, 28: "Remove not the ancient landmark which thy fathers hath set."
In the case of Mobile, J.  K.C. Railroad Co. v. Hicks,91 Miss. 373, 46 So. 360, 392, 124 Am. St. Rep. 679, Chief Justice WHITFIELD said: "We now hold, that the statute was intended to establish a rule of prima facie evidence of liability on the part of the company itself in favor of those named in the statute. It should have been interpreted precisely as if it had been written thus: `Proof of injury inflicted by the running of locomotives or cars of such company shall be prima facie evidence of liability on the part of the company.' That was plainly the thought and the purpose dominating the statutes, and that purpose should have been given effect, and the awkwardness of the legislative language disregarded. To all which it may be added that, since the proof clearly *Page 120 
shows the negligence of both the master and the engineer caused the injury, appellees were under no necessity of invoking this presumption at all."
In the Hicks case there was a conflicting issue of facts submitted to the jury. It is stated in the brief that twenty witnesses told the jury how the injury occurred. The prima facie instruction was given and the action of the lower court was approved and the case affirmed. The instruction is found in the brief of appellant as follows: "The jury is instructed, for plaintiff, that under the laws of this state proof of injury inflicted by the running of a train makes a prima facie case of negligence on the part of the railroad company, and it having been shown in this case that Hicks was injured by the running of a train, the burden is on the defendant to meet this prima facie case and show the facts that exculpate it, and if the evidence does not show absence of negligence on the part of the defendant, or unless it shows the existence of contributory negligence on the part of Hicks, the jury must find for plaintiffs."
Subsequently, this case was appealed to the Supreme Court of the United States and there reviewed as Mobile J.  K.C.R. Co. v. Turnipseed, 219 U.S. 35, 31 S. Ct. 136, 138, 55 L. Ed. 78, 32 L.R.A. (N.S.) 226, Ann. Cas. 1912A, 463, Turnipseed having been appointed administrator of the estate of Ray Hicks. In that court, it was argued and presented to that court that the construction thus placed upon the prima facie statute, as reflected by the instruction quoted supra, rendered the statute void, as being violative of the due process of law and equal protection of the law clause of the Fourteenth Amendment, in which case the court said: "That the legislative presumption of one fact from evidence of another may not constitute a denial of due process of law or a denial of the equal protection of the law, it is only essential that there shall be some rational connection between the fact proved and the ultimate fact presumed, and that the inference *Page 121 
of one fact from proof of another shall not be so unreasonable as to be a purely arbitrary mandate. So, also, it must not, under the guise of regulating the presentation of evidence, operate to preclude the party from the right to present his defense to the main fact thus presumed. If a legislative provision not unreasonable in itself, prescribing a rule of evidence, in either criminal or civil cases, does not shut out from the party affected a reasonable opportunity to submit to the jury in his defense all of the facts bearing upon the issue, there is no ground for holding that due process of law has been denied him. Tested by these principles, the statute as construed and applied by the Mississippi court in this case is unobjectionable. It is not an unreasonable inference that a derailment of railway cars is due to some negligence, either in construction or maintenance of the track or trains, or some carelessness in operation. From the foregoing considerations it must be obvious that the application of the act to injuries resulting from `the running of locomotives and cars' is not an arbitrary classification, but one resting upon considerations of public policy, arising out of the character of the business."
If Judge LURTON, as the organ of the court in the Hicks case, upheld the statute at that time as not violating the Fourteenth Amendment upon the maxim of res ipsa loquitur, he carefully did not say so. The prima facie instruction was given therein. It was a case where there was conflict in the testimony, and where it was asserted that all the facts had been made known, and, if the maxim of res ipsa loquitur settled that case, then it may be well said that all that court then said relative to the constitutionality of the statute was obiter dictum. In this view, we do not concur. The classification and presumption, as we view the decision, arose from the operation of the trains or cars, with resultant injuries therefrom, which operation was then considered dangerous, and which danger has never lessened in the years that have intervened. *Page 122 
In the Thornhill case, Chief Justice SMITH, having in mind the decisions of the Supreme Court of the United States in the Turnipseed case, collated our decisions and announced rules fairly deducible from those decisions, as stated in the opinion, with additional cases which we have cited. These deductions, six in number, were later reaffirmed and reapproved in the case of Columbus  G. Ry. Co. v. Lee, 149 Miss. 543, 115 So. 782, 783, by the court in banc, without dissent, and all the judges of this court, since the year 1881, fifty years ago, have participated in, and been parties to, the construction placed upon the statute in the Thornhill and Lee cases and many others.
Recognizing, as I do, the force, weight and consequences of the judgment of the Supreme Court of the United States in the case of Western  Atlantic R.R. v. Henderson, 279 U.S. 639, 49 S. Ct. 445, 73 L. Ed. 884, still I am persuaded that this court is not warranted in striking down all cases reaffirming the construction placed upon the statute in the Thornhill case subsequent to and including the Packwood case, supra, on account of anything said in the opinion in the Henderson case; and, if it be that the construction adhered to would result in invalidating the statute, still I think the question should finally be settled and determined by the highest tribunal. It is clear that all the judges, since 1880, have had in mind the Federal Constitution, and especially the Fourteenth Amendment, on this question. I think the Henderson case is limited, both by its syllabus and opinion, to the facts therein stated. The instruction on Georgia's prima facie statute told the jury, in effect, that they were required to adopt conflicting and illogical theories of negligence as shown by the pleadings, in which they were virtually told that the engineer saw and did not stop his train, and in another that the engineer's eyesight was bad and he could not see; and, from these irreconcilable *Page 123 
allegations, the jury were warranted in presuming negligence arising from either or both of these conflicting allegations of negligence; and it certainly does appear that the court there had in mind only one character of injury — a collision at a railroad crossing. Judge BUTLER specifically does not overrule the announcement in the Turnipseed case, and so long as that case stands, I think we are warranted in upholding the view entered by this court, as approved in the Turnipseed case.
It is my judgment that the prima facie statute ghost will not down, and that, eventually, the highest tribunal will, of necessity, be called upon to pass on the application of the prima facie statute, and the case at bar, no doubt, would evoke from that court a clear-cut statement which would settle, for all time to come, vexatious questions which are arising, and which will hereafter arise, as to the application of this statute.
If the prima facie statute can only be applied when the maxim res ipsa loquitur is applicable, then the statute is unless, and it is to the interest of litigants that the validity, vel non, of the statute be finally and authoritatively settled.
For the reason that our view has been entertained for so long a time, and has been so often upheld by our court, and retaining in mind its approval in the Turnipseed case, I think the rule of stare decisis should apply to this case, and I therefore dissent.
Cook, J., joins in this dissent.